Case 17-16965-amc        Doc 51    Filed 12/10/18 Entered 12/10/18 14:33:52             Desc Main
                                   Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 17-16965-amc
Carol A. Merchiore                      : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A. as successor by  : Date and Time of Hearing
merger to Wachovia Bank, N.A.           : Place of Hearing
                               Movant, : January 8, 2019 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Carol A. Merchiore                      : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                           Respondents.

   MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT WELLS
 FARGO BANK, N.A. AS SUCCESSOR BY MERGER TO WACHOVIA BANK, N.A. TO
        FORECLOSE ON 28 HILLCROFT RD, LANGHORNE, PA 19053

        Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A. (the "Creditor")

moves this Court, under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the

United States Code, and under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an

order conditioning, modifying, or dissolving the automatic stay imposed by Bankruptcy Code §

362 and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.




17-040047_EJS1
Case 17-16965-amc          Doc 51    Filed 12/10/18 Entered 12/10/18 14:33:52             Desc Main
                                     Document     Page 2 of 5


        4.       Carol A. Merchiore (''Debtor'') filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code on October 13, 2017, ("Petition").

        5.       Debtor is currently obligated to Wells Fargo Bank, N.A. as successor by merger

to Wachovia Bank, N.A., under the terms of a certain Prime Equity Line of Credit Agreement &

Disclosure Statement, dated July 11, 2007, in the original principal amount of $250,000.00

executed by Debtor (hereinafter "Note").

        6.       As security for repayment of the Note, Debtor executed a certain Home Equity

Line of Credit Mortgage, dated of even date and of even amount, currently in favor of Wells

Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A., with respect to certain real

property owned by the Debtor located at 28 Hillcroft Rd, Langhorne, PA 19053 (hereinafter

"Mortgaged Premises") and being recorded in Bucks County Recordings Office at Instrument

Number 2008028700 on April 1, 2008 in the Office of the Recorder of Deeds in and for Bucks

County, Pennsylvania ("Mortgage").

        7.       Debtor(s) executed a Creditor's home equity line of credit agreement (the "Debt

Agreement") and agreed to be bound by its terms. The Debt Agreement is secured by a mortgage

or deed of trust. Creditor is the original mortgagee/successor or beneficiary of the mortgage or

deed of trust.

        8.       Debtor has failed to make post-petition mortgage payments for the past 3 months,

as of December 4, 2018.

        9.       Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.




17-040047_EJS1
Case 17-16965-amc       Doc 51     Filed 12/10/18 Entered 12/10/18 14:33:52            Desc Main
                                   Document     Page 3 of 5


       10.     The total loan balance and the amount past due to Wells Fargo Bank, N.A. as

successor by merger to Wachovia Bank, N.A. in post-petition arrearages are $130,968.67 and

$1,410.91, respectively, as of December 4, 2018.

       11.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wells Fargo Bank, N.A. as successor by merger to Wachovia

Bank, N.A. in the Mortgaged Premises, pursuant to Section 362(d)(1).

       WHEREFORE, Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A.

respectfully requests this Honorable Court to enter an order terminating the Automatic Stay as it

affects the interest of Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank, N.A.

in the Mortgaged Premises of the Debtor specifically identified in the Mortgage, and granting

such other relief as this Honorable Court may deem just.

                                                    Respectfully submitted,

                                                      /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Kimberly A. Bonner (89705)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




17-040047_EJS1
Case 17-16965-amc        Doc 51    Filed 12/10/18 Entered 12/10/18 14:33:52             Desc Main
                                   Document     Page 4 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 17-16965-amc
Carol A. Merchiore                      : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A. as successor by  : Date and Time of Hearing
merger to Wachovia Bank, N.A.           : Place of Hearing
                               Movant, : January 8, 2019 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Carol A. Merchiore                      : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                           Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Wells Fargo Bank, N.A. as successor by merger to Wachovia Bank,

N.A. to foreclose on 28 Hillcroft Rd, Langhorne, PA 19053 was served on the parties listed

below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107
   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105
   Brad J. Sadek, Attorney for Carol A. Merchiore, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com


                                                                                          10
The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
2018:

   Carol A. Merchiore, 28 Hillcroft Road, Feasterville Trevose, PA 19053

   Carol A. Merchiore, 28 Hillcroft Rd, Langhorne, PA 19053


        12/10/18
DATE: ______________________


17-040047_EJS1
Case 17-16965-amc   Doc 51   Filed 12/10/18 Entered 12/10/18 14:33:52      Desc Main
                             Document     Page 5 of 5


                                             /s/ Karina Velter
                                           Karina Velter, Esquire (94781)
                                           Kimberly A. Bonner (89705)
                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




17-040047_EJS1
